UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 18, 2017 Date of Report (Date of earliest event reported) YuMe,Inc. (Exact name of registrant as specified in its charter) Delaware 001-36039 27-0111478 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1204 Middlefield Road, Redwood City, CA 94063 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 591-9400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☒ ITEM 4.01Change in Registrant's Certifying Accountant. (a)Dismissal of Independent Registered Public Accounting Firm. The Audit Committee (the “Audit Committee”) of the Board of Directors of YuMe, Inc. (the “Company”) conducted a competitive process to select the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017, in furtherance of the Company’s cost savings measures. As a result of this process, on April 18, 2017, the Audit Committee decided to dismiss PricewaterhouseCoopers LLP (“PWC”) as the Company’s independent registered public accounting firm effective upon the Company's filing of its Form 10-Q for the three month period ended March 31, 2017. The audit reports of PWC on the consolidated financial statements of the Company for each of the two most recent fiscal years ended December 31, 2016 and December 31, 2015 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the Company's two most recent fiscal years ended December 31, 2016 and December 31, 2015 and during the subsequent interim period through April 18, 2017, (i) there were no disagreements with PWC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures that, if not resolved to PWC’s satisfaction, would have caused PWC to make reference to the subject matter of the disagreements in their reports on the consolidated financial statements for such years and (ii) there were no “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K. The Company provided PWC with a copy of the disclosures in this report prior to filing with the Securities and Exchange Commission (the “SEC”) and requested that PWCfurnish the Company a letter addressed to the Securities and Exchange Commission stating whether or not PWC agrees with the above statements. A copy of PWC’s letter dated April 21, 2017 to the SEC, stating whether it agrees with the statements made in this report, is filed as Exhibit 16.1 to this report. ITEM 9.01Financial Statements and Exhibits. Exhibit 16.1:Letter from PWCdated April 21, 2017 to the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YuMe,Inc. /s/ Tony Carvalho Tony Carvalho Chief FinancialOfficer (ChiefFinancial Officer and Duly Authorized Signatory) Dated: April 21, 2017
